



COURT OF APPEAL FOR ONTARIO

CITATION:
Royal
    Bank of Canada v. Walker Hall Winery Ltd., 2012 ONCA 151

DATE: 20120309

DOCKET: C54384

Winkler C.J.O., Laskin and Cronk JJ.A.

BETWEEN

Royal Bank of Canada

Respondent

and

Walker Hall Winery Ltd., Walker Hall Holdings
    Ltd.,

and Lukezic Group Ltd.

Appellants

James J. Lukezic, in person (by conference call)

Brendan Hughes, for the Royal Bank of Canada

Anthony E. Bak, for BDO Canada Ltd.

Heard: March 1, 2012

On appeal from the order of Justice D.M. Brown of the
    Superior Court of Justice, dated September 29, 2011.

APPEAL BOOK ENDORSEMENT

[1]

Mr. Lukezic, in the name of and ostensibly on behalf of the appellants,
    challenges the motion judges approval of the disputed sale by the Receiver on
    the ground of alleged judicial bias by the motion judge.

[2]

We note that Mr. Lukezic did not advance any argument, or point to any
    evidence in support of this bias claim in his factum.  In any event, however,
    we see nothing on this record regarding Mr. Lukezics serious allegations of
    judicial bias sufficient to meet the high test applicable to proof of such a
    claim.

[3]

Moreover, the appeal is moot.  The properties in issue in this consent
    receivership have been sold and the proceeds of sale distributed to the
    respondent Bank, the appellants major creditor.

[4]

The appeal is dismissed.  The respondent Bank is entitled to its costs
    of the appeal, fixed in the amount of $3,500, and the respondent Receiver is
    entitled to its costs of the appeal, fixed in the amount of $2,500, both
    inclusive of disbursements and all applicable taxes.


